DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 27, 28, 30, 31-36, 38, 39, 40, 41, 42, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilles (WO2011/103879, a copy provided by the applicant 03/18/2020) in view of Sullivan (5,087,197).
Gilles discloses a method of designing a dental model comprising: generating a jaw component 401 (fig. 4a-4b) designed to represent a portion of a patient's jaw and defining a socket 407 extending though the jaw component; digitally generating at least one dental structure component  402/405 to be demountably attachable to the jaw component, the at least one dental structure component designed to have a first plurality of material layers and representing at least one dental structure in the portion of the patient's jaw (e.g. 3d printed; page 4, line 4) and; digitally generating on the at least one dental structure component, a shaft 405 shaped to be inserted into the socket of the jaw component along an insertion direction; friction between the at least one dental structure component and the jaw component is configured to build as the plurality of locally protruding portions (e.g. 409) are progressively compressed during insertion of the at least one dental structure component into the socket of the jaw component (fig. 4b); but fail to teach the shaft having a projection portion and corresponding recess for friction fit, the projection portion protruding distally from the shaft and wherein the projection portion comprises a distal surface that aligns with a distal external surface of the jaw component adjacent to the socket to allow for verification of insertion depth and that the at least one dental structure component is properly positioned along the insertion direction for the at least  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gilles by providing the projection portion on the shaft as taught by Sullivan in order to provide alignment of the shaft with the jaw component and to realize the depth of the shaft when inserted. The orientation of the first plurality of material layers are not perpendicular to the insertion direction as they are 3D printed similar to the applicant’s invention; the jaw component is made from a different material than the dental component (page 64, para 51); see interface/friction fitting page 17. Regarding claim 41, Sullivan teaches the projection, but fail to teach having rectangular geometry; however it would have been an obvious matter of choice to one skilled in the art at the time the invention was made to construct the shape to be any shape desired as long as they are snap-fitting since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configuration a person of ordinary skill in the art would find obvious for the purpose of providing rectangular geometry for the projection. In re Dailey and Eilers, 149 USPQ 47 (1966). 
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilles in view of Sullivan as applied to claim 42 above, and further in view of Gersberg (2005/0186537).
Gilles/Sullivan discloses the invention substantially as claimed except for the ribs being in a generally triangular cross-section with a rounded tip; however, Gersberg teaches two dental components secured together with ribs 7 that has generally triangular cross-section with a rounded tip (fig. 4, 6; [0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the ribs of Gilles/Sullivan by providing ribs with triangular cross section as taught by Gersberg in order to enhance the fitting between the jaw component and the dental component. 

Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument regarding the knobs 24 extending laterally and not distally, it is noted that knobs 24 are extending distally and laterally. The term distally is interpreted as extending away from the shaft. 
It is further noted that the applicant’s projection portion is extending from a planar distal end of the shaft; however, such is not being claimed. The Examiner suggest claiming it to overcome the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772